Name: Commission Regulation (EEC) No 1410/85 of 29 May 1985 extending the temporary suspension of the advance fixing of export refunds for beef meat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 85 No L 141 /33Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1410/85 of 29 May 1985 extending the temporary suspension of the advance fixing of export refunds for beef meat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the conjmon organization of the market in beef an veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first subparagraph of Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 1384/85 (^ temporarily suspended the advance fixing of export refunds for certain beef products ; whereas the reasons which led to this suspension persist and the aid measures should therefore be maintained until new refunds come into effect, at a date which cannot yet be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Regulation (EEC) No 1384/85 shall remain suspended until the next adjust ­ ment of the rate of export refund for the said products. Article 2 This Regulation shall enter into force on 30 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 May 1985. For . the Commission Frans ANDRIESSEN Vice-President ( l) OJ No L 148 , 28 . 6. 1968, p . 24, O OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 156, 4. 7. 1968 , p . 2. 0 OJ No L 61 , 5. 3 . 1977, p . 16 . 0 OJ No L 136, 25. 5. 1985, p . 24.